McKinstry, J., concurring:
I concur in the order. I agree that it is not the office of certiorari to stay the passage of a resolution introduced and noiv fending in the Board of Supervisors, and that neither the act of the Commissioners in appointing Appraisers, nor of the Supervisors in ratifying the appointment, was a judicial act; and that certiorari can be employed only to review the judgment or determination of a court, board, or officer exercising judicial functions. (Code Civ. Proc. p. 1,068; The S. V. W. W. v. Bryant, 52 Cal. 132.) The petition, therefore, contains no avería ent which can justify the issue of the writ, as against the parties who are made respondent in this proceeding. It is not claimed that the County Clerk has been named a party for any other reason than because he is the immediate custodian of the record. But" whatever be the mode of service, the judg*329ment attacked cannot be annulled or modified unless the tribunal, or officer by whom it has been rendered, has been made a party. The officer, indeed, may have no personal interest in sustaining his judgment or order, but the duty is imposed upon him of protecting his jurisdiction, and if he be denied a hearing, he may be shorn of his power, if not by collusion, yet by the failure to present the question as forcibly as it might have been presented.